Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed June 8, 2022.
Claims 1-2 and 4-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan M. Cox (Reg. no. 70,875) on July 6, 2022.
The application has been amended as follows: 
Claim 1: A computer-implemented method for determining a cohort among a plurality of data sets obtained from one or more sensors, the method comprising:
accessing a plurality of data sets each associated with a different target item and a plurality of test items;
receiving from a user a selection of the plurality of the data sets;
for each of the selected data sets, determining one or more of the test items chemically interacting with the respective target item within a threshold parameter;

identifying one or more matching test items that interact with each of the respective target items within the corresponding threshold parameter;
generating visualization data to display a representation of the matching test items, the selected data sets, or both, the visualization data displaying a graphical distribution representation of the determined test items;
receiving, via a graphical user interface, a filter selection for reducing a number of the determined test items to a filtered set of test items, wherein the filter selection comprises receiving a drag selection across the graphical distribution representation;
updating the visualization data 
identifying a characteristic common to the matching test items in how each of the matching test items chemically interacts with the respective target items;
exporting, based on the characteristic, the matching test items, the characteristic, or both to a computing system; and
based on the matching test items and on the characteristic, generating, in conjunction with the one or more sensors, a new data set at the computing system.
Claim 13: A computing system for determining a cohort among a plurality of data sets obtained from one or more sensors, the computing system comprising:
a computer readable storage medium having program instructions embodied therewith; and
one or more processors configured to execute the program instructions to cause the computing system to:
access a plurality of data sets each associated with a different target item and a plurality of test items;
receive from a user a selection of the plurality of the data sets;
for each of the selected data sets, determine one or more of the test items chemically interacting with the respective target item within a threshold parameter;
generate a graphical user interface comprising a representation of the test items, the selected data sets, or both, the graphical user interface displaying a graphical distribution representation of the determined test items, wherein the graphical user interface is configured to receive from the user a filter selection for reducing a number of the determined test items to a filtered set of test items, the filter selection comprises receiving a drag selection across the graphical distribution representation;
identify one or more matching test items that interact with each of the respective target items within the corresponding threshold parameter;
updating the graphical user interface 
receive, via the graphical user interface, a selection of a measurement metric for use in the graphical user interface;
identify a characteristic common to the matching test items in how each of the matching test items chemically interacts with the respective target items;
based on the characteristic, exporting the filtered test items, the characteristic, or both to a second computing system; and
based on the exported filtered test items, generate, in conjunction with the one or more sensors, a new data set at the second computing system.



Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “determining test items chemically interacting with target item within a threshold parameter”, “identifying matching test items”, “displaying a graphical distribution representation of the determined test items”, “receiving a drag selection across the graphical distribution representation to update the display by filtering the determined test items”, “identifying a characteristic common to the matching test items”, and “generating a new data set at the computing system based on the matching test items and the identified characteristic” as recited in independent claims 1 and 13. Accordingly, independent claims 1 and 13 along with respective dependent claims 2, 4-12, and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145